DETAILED ACTION
This office action is in response to amendments and remarks filed on February 2, 2022.  
Claims 2 and 3 have been cancelled.  
Claims 1, 4, 7, 9-10, 12 and 15 have been amended.
Claims 16-17 are newly added for consideration.
Claims 1 and 4-17 are currently allowed.
The objection to “TITILE” is withdrawn in view of Applicant’s amendment with a new title.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to authentication access of service of service entity to application of client device based on whether root certificate corresponding to application is installed in service entity (see abstract, title and etc.).
With regard to Claim 1, the closest prior arts of record, Egorov, Korhonen and Aratani, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and authenticate the request based on the determining, by: providing access of the service to the application on determining that the root certificate is installed in the service entity; and denying the access of the service to the application on determining that the root certificate is not installed in the service entity, wherein the authenticating is performed in a handshake session between the service entity and the client device, with the handshake session adhering to a security protocol”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on February 2, 2022 (i.e. on pg. 8-13 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 4-8, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 9, the closest prior arts of record, Egorov, Korhonen and Aratani, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and authenticating the incoming requests based on the root certificate, by: determining whether the root certificate corresponding to the application is installed in the service entity; providing access of the service to the application on determining that the root certificate is installed in the service entity; and denying the access of the service to the application on determining that the root certificate is not installed in the service entity”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on February 2, 2022 (i.e. on pg. 8-13 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 10-14, the claims are depending from the independent Claim 9, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 15, the closest prior arts of record, Egorov, Korhonen and Aratani, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and authenticate the incoming requests based on the root certificate, by: determining whether the root certificate corresponding to the application is installed in the service entity; providing access of the service to the application on determining that the root certificate is installed in the service entity; and denying the access of the service to the application on determining that the root certificate is not installed in the service entity”.  These additional features in combination with all the other features required in the claimed invention, 
With regard to Claims 16-17, the claims are depending from the independent Claim 15, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1 and 4-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/JACKY X ZHENG/Primary Examiner, Art Unit 2675